DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1-13 are allowed in view of Examiner’s Amendment presented below.
 
Examiner’s amendment
2.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1. (Currently amended) A method for mitigating potential security issues with one or more electric cooking appliances, the appliances(s) operating in a space that is monitored comprising the steps:
(a)    conducting motion, video, image and audio surveillance of the cooking equipment and the space, the space surrounding the cooking equipment using one or more surveillance devices having wireless communications capability and creating surveillance data:
(b)    implementing software stored and executing from a processor on a computerized device to analyze the surveillance data with [[AI]] artificial intelligent (AI) capability at least detecting objects that do not belong on the cooking appliances and do not belong within the space:
c) upon detecting the object conducting analysis of the surveillance data in comparison with archived data to disqualify or qualify the object as a security issue; and


Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of methods involves conducting video and audio surveillance of the cooking equipment and the surrounding monitored space uses a surveillance device, which has wireless communication capability.  Analysis of the data is conducted in comparison with archived data to disqualify or qualify the anomaly as a security issue.  A wireless command or wireless instruction is sent to the power interrupt circuit to interrupt electric power flow to the multiple electric cooking appliances.  The monitoring device is capable of capturing motion, video, images, and audio.  The surveillance device is a Raspberry Pi camera, which is capable of wireless communications with the power interrupt circuit box.   Method for mitigating a potential security issue with multiple electric cooking appliances such as stove equipped with a power interrupt circuit.  Method capable of receiving a wireless signal. Imagery, video, and motion detection is sufficient to trigger an alert state and have power interrupted to stove.  AI may include data enabling detection of specific motions like kettle shaking or objects sliding on the stove top, the oven door being open or falling open, or an object falling off of or falling onto the stove.  In one embodiment, data may be provided that enables detection of objects that do not belong on the stove or leaning against the stove.  Instructions on surveillance device 103 provide at least one routine for comparing data taken in video, still image, and audio to data provided on or otherwise made readily accessible to the device.  In one .  
Consider claim 1, the best reference found during the process of examination, Baxi (U.S. 10845774), discloses a cooking device includes, in one embodiment, a body and a cooking surface. The body defines a cavity. One or more sensors are located within the cavity. The cooking device also includes a processor operable with the one or more sensors to sense an ingredient characteristic with respect to an ingredient that has been deposited onto the cooking surface. The processor is also operable with the one or more processors to sense a cooking environment during the cooking of the meal.
Consider claim 1, another best reference found during the process of examination, Modestine (U.S.  2018/0099170 A1), discloses an advanced adjustable density misting delivery system (AMDS) for detecting and neutralizing a fire. The AMDS includes a bladder containing a fire suppressant material, a pump operatively connected to the bladder via a tube, and a nozzle operatively connected to the pump and the bladder via the tube. The AMDS also includes a controller electrically connected to the pump and a sensor in communication with the controller, where the sensor is configured to detect a parameter that indicates the presence of the fire. The 
	Claims 2-13 depend from claim 1.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 1-13 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689